           3:19-cr-30006-SEM-TSH # 18             Page 1 of 1
                                                                                                        E-FILED
                                                                      Wednesday, 20 March, 2019 09:00:50 PM
R&R (912812011)
                                                                               Clerk, U.S. District Court, ILCD
                                                                                    Fl            ED
                     UNITED STATES DISTRICT COURT
                                              for the
                                     Central District of Illinois                   CLERK OF THE COURT
                                                                                    U.S. DISTRICT COURT
                                                                                CENTRAL DISTRICT OF lllfNOIS
UNITED STATES OF AMERICA                      )
                                              )
         VS.                                  )        Case Number: 19-30006
                                              )
RINALDO ROBINSON                              )

         REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

         The United States of America and the Defendant having both filed a written consent,

appeared before me pursuant to Rule 11 , Fed. R. Crim. P. and CDIL Rule 72.l(A)(24). The

Defendant entered a plea of guilty to the Indictment.           After cautioning and examining the

Defendant under oath concerning each of the subjects mentioned in Rule 11 , I determined that the

guilty plea was knowing and voluntary, and that the offense charged is supported by an

independent factual basis containing each of the essential elements of such offense. I therefore

recommend that the plea of guilty be accepted, that a pre-sentence investigation and report be

prepared, and that the Defendant be adjudged guilty and have sentence imposed accordingly.


  3/20/2019
Date                                                   TOM SCHANZLE-HASKINS
                                                       UNITED STATES MAGISTRATE JUDGE



                                             NOTICE

        Failure to fi le written objections to this Report and Recommendation within fourteen (14)
days from the date of its service, being the Court's electronic service, shall bar an aggrieved party
from attacking such Report and Recommendation before the assigned United States District
Judge . 28 U.S.C. 636(b)(l)(B).
